Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
The claims are a continuation of previously allowed parent application 16/961775. 

Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The claims recite the use of device attestation to authenticate transaction requests. The prior art includes art associated with device attestation and transaction authorization but the combination is not disclosed either alone or in a reasonable combination of prior art references.
The claims are similar but not the same as the claims of the parent application. The claims of the parent application recite a processor receiving a device registration request and a device attestation response including a device integrity status. The present claims recite a processor receiving a device registration request and device attestation response including a first token from a device. The specification discloses that the device integrity response includes a first token therefore, the present claims similarly recite receiving a device integrity status as the token represents the device integrity status. The present claims are therefore similarly allowable though the claim language is similar.

The closest prior art is:
Device Attestation: Past, Present and Future
In this paper, we summarize the basics of device attestation. We then present a summary of attestation approaches by classifying them based on their functionality and reliability guarantees they provide to networked devices. Lastly, we discuss the limitations and potential issues current mechanisms exhibit and propose new research directions.

Aissi – Secure Device service enrollment – 2014/0066015
ABSTRACT: 
	A secure device enrollment process to enroll a mobile device for access to a service can include receiving an application package including an application used for accessing the service via the mobile device.  The application authenticity and the application integrity of the downloaded application are determined.  The device integrity of the mobile device is also determined.  An automatic enrollment message digest is generated to facilitate enrollment of the mobile device.  The enrolment message digest provides an association between the downloaded application, the mobile device, and user identifying information of a user of the mobile device; and is sent to a server associated with a service provider to enroll the mobile device for the service provided by 
the service provider.

Allen – 2018/0349909 – Authorizing Transactions to Accounts
ABSTRACT: 
 Systems and methods are provided for use in processing transactions to payment 
accounts by transacting users, based on authentication of designated users 
associated with the payment accounts.  One exemplary method includes receiving, 
at a computing device, a message associated with a transaction to a payment 
account where the transaction is initiated by a first user, and retrieving an 
authorization profile for the payment account based on a primary account number 
for the payment account.  The authorization profile includes an indication of a 
communication device associated with a second, designated user also associated 
with the payment account.  The method also includes soliciting, by the computing device, from the first user, a selection of the communication device and then, in response, transmitting an authentication request for the transaction to the second user at the communication device, thereby permitting the second user to grant permission for the transaction to the payment account.

Reitsma – 2019/0199530 – Device Attestation Server and Method for Attesting to the Integrity of a Mobile Device
ABSTRACT: 
 A device attestation server and method for attesting to the integrity of a mobile device is provided.  An attestation request is sent from a mobile device to a device attestation server.  The device attestation server runs an attestation method that is supported by the mobile device.  The device attestation server creates an attestation token that includes a validation result and a plurality of attributes.  The device attestation server sends the attestation token to the mobile device, which performs a validation method 
using the attestation token. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694